     Name: DEMAN SALOMON MYVETT
     Address: 48 CHESTER ST. DALY CITY , CA 94014
 2

 3
     Phone Number: 1 \..5 - ~         0 1 ~ <is
                                 5 (, ·-
 4   E-mail Address: smcassociatesinc@yahoo.com

 5   ProSe

 6
                                UNITED STATES DISTRICT COURT
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8                                                                            HSG
                                                   ) Case Number: 19-cv-01495-SK
         EMPRESARIO EN DESARROLLO.
                                                   )
 9                                                 ) [PROPOSEDl ORDER DENYING
                                                                      GRANTING
                                                   ) MOTION FOR PERMISSION FOR
10                             Plaintiff,          ) ELECTRONIC CASE FILING
                                                   )
11           vs.                                   )   DATE:
                                                   )   TIME:
12                                                 )   COURTROOM:
        PASTRANA,                                  )   JUDGE:
13                                                 )
                               Defendant.          )
14

15
             The Court has considered the Motion for Pennission for Electronic Case Filing. Finding
16
     that good cause exists, the Motion is DENYING.
                                           GRANTED.
17

18
             IT IS SO ORDERED.
19

20
             DATED: _6/21/2019
                     _ _ _ __
21
                                                        United States District/Magistrate Judge
22

23
24

25
26
27

28
